

WINNEBAGO INDUSTRIES, INC.
2019 OMNIBUS INCENTIVE PLAN


Performance Stock Unit Agreement


Winnebago Industries, Inc. (the “Company”), pursuant to its 2019 Omnibus
Incentive Plan (the “Plan”), hereby grants an award of Performance Stock Units
to you, the Participant named below. The terms and conditions of this Award are
set forth in this Performance Stock Unit Agreement (the “Agreement”), consisting
of this cover page, the Terms and Conditions on the following pages and the
attached Exhibit 1, and in the Plan document, a copy of which has been provided
to you. Any capitalized term that is used but not defined in this Agreement
shall have the meaning assigned to it in the Plan as it currently exists or as
it is amended in the future.



Name of Participant:Target Number of Performance Stock Units:Maximum Number of
Performance Stock Units:Grant Date:Performance Period:August 30, 2020 – August
28, 2021Vesting Schedule:
Of the Units determined in accordance with Exhibit 1 to have been earned as of
the end of the Performance Period, (i) 50% will vest* on the date the Company’s
Human Resources Committee certifies such performance results, which shall be no
later than the 10th day of the third calendar month following the end of the
Performance Period and (ii) the remaining 50% will vest on the second
anniversary of the Grant Date.
Performance Goals:
See Exhibit 1
* Assumes your service has been continuous from the Grant Date to the vesting
date.



    By signing below or otherwise evidencing your acceptance of this Agreement
in a manner approved by the Company, you agree to all of the terms and
conditions contained in this Agreement and in the Plan document. You acknowledge
that you have received and reviewed these documents.


PARTICIPANT:                    WINNEBAGO INDUSTRIES, INC.




                            By:                        
                            Title:                        





--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
2019 OMNIBUS INCENTIVE PLAN
Performance Stock Unit Agreement


Terms and Conditions


1.    Defined Terms. For purposes of this Agreement, the definitions of terms
contained in the Plan hereby are incorporated by reference, except to the extent
that any such term is specifically defined in this Agreement.
“Good Reason” shall have the meaning set forth in your change in control
agreement, if applicable.
2.    Award of Performance Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of an award of Performance Stock Units (the “Units”) in
an amount initially equal to the Target Number of Performance Stock Units
specified on the cover page of this Agreement. The number of Units that may
actually be earned and become eligible to vest pursuant to this Award can be
between 0% and 200% of the Target Number of Performance Stock Units, but may not
exceed the Maximum Number of Performance Stock Units specified on the cover page
of this Agreement. Each Unit that is earned as a result of the performance goals
specified in Exhibit 1 to this Agreement having been satisfied and which
thereafter vests represents the right to receive one share of the Company’s
common stock (each, a “Share”). Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to a performance stock unit account in your name maintained by the
Company. This account will be unfunded and maintained for book-keeping purposes
only, with the Units simply representing an unfunded and unsecured contingent
obligation of the Company.


3.    Restrictions Applicable to Units. Neither this Award nor the Units subject
to this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with the Plan. Following
any such transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to the Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 3 shall be void and without
effect. The Units and your right to receive Shares in settlement of any Units
under this Agreement shall be subject to forfeiture except to extent the Units
have been earned and thereafter vest as provided in Section 5a.


4.    No Shareholder Rights. The Units subject to this Award do not entitle you
to any rights of a holder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with any Units
granted or earned pursuant to this Agreement unless and until Shares are issued
to you in settlement of earned and vested Units as provided in Section 6.


5.    Vesting and Forfeiture of Units. For purposes of this Agreement, “Vesting
Date” means any date, including a Scheduled Vesting Date (defined below), on
which Units subject to this Agreement vest as provided in this Section 5.
Subject in all cases to Section 16(i) of the Plan, the Units shall vest at the
earliest of the following times and to the degree specified.


(a)    Scheduled Vesting. One-half of the number of Units that have been earned
during the Performance Period, as determined by the Committee in accordance with
Exhibit 1 (the “Earned Units”), will


PSU Agreement (2019 Plan)        Page 2

--------------------------------------------------------------------------------



vest on the First Scheduled Vesting Date, so long as your Service has been
continuous from the Grant Date to the First Scheduled Vesting Date, and the
remaining one-half of the Earned Units will vest on the Second Scheduled Vesting
Date, so long as your Service has been continuous from the Grant Date to the
Second Scheduled Vesting Date. For these purposes, the “First Scheduled Vesting
Date” means the date the Committee certifies (i) the degree to which the
applicable performance goals for the Performance Period have been satisfied, and
(ii) the number of Earned Units, which certification shall occur no later than
the 10th day of the third calendar month following the end of the Performance
Period, and the “Second Scheduled Vesting Date” is the second anniversary of the
Grant Date. The First Scheduled Vesting Date and the Second Scheduled Vesting
Date are each a “Scheduled Vesting Date.”


(b)    Death or Disability. If your Service terminates by reason of your death
or Disability prior to the conclusion of the Performance Period, then as of the
date of your termination of Service, the Target Number of Performance Stock
Units shall vest. If your Service terminates by reason of your death or
Disability after the Performance Period, then as of your termination of Service,
the number of Earned Units shall vest.


(c)    Change in Control. If a Change in Control occurs after the Grant Date but
before a Scheduled Vesting Date and your Service continues to the date of the
Change in Control, the provisions of Section 12 of the Plan shall apply,
including those providing for benefits upon termination of Service for Good
Reason.


(d)    Forfeiture of Unvested Units. To the extent any of Sections 5(a) through
(c) is applicable to this Award, any Units that do not vest on the Vesting Date
as provided therein shall immediately be forfeited. If your Service terminates
prior to a Scheduled Vesting Date under circumstances other than as set forth in
Sections 5(b) and 5(c), all unvested Units shall immediately be forfeited.


6.    Settlement of Units. As soon as practicable after any date on which Units
vest (but no later than the 15th day of the third calendar month following the
Vesting Date), the Company shall cause to be issued and delivered to you (or to
your personal representative or your designated beneficiary or estate in the
event of your death, as applicable) one Share in payment and settlement of each
vested Unit. Delivery of the Shares shall be effected by the issuance of a stock
certificate to you, by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, or by
the electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 8 and compliance
with all applicable legal requirements as provided in Section 16 of the Plan,
and shall be in complete satisfaction and settlement of such vested Units. If
the Units that vest include a fractional Unit, the Company shall round the
number of vested Units to the nearest whole Unit prior to issuance of Shares as
provided herein.


7.    Dividend Equivalents. If the Company pays cash dividends on its Shares
while any Units subject to this Agreement are outstanding, then on the date any
Units vests pursuant to Section 5 above, the Total Dividend Equivalent Amount
will be credited to your performance stock unit account in cash. The “Total
Dividend Equivalent Amount” will be determined by multiplying the number of
underlying Units determined to have vested as of the Vesting Date by the per
share amount of each cash dividend paid on the Company’s common stock with a
record date and payment date occurring between the Grant Date and the Vesting
Date, and adding those products together. The Total Dividend Equivalent Amount
so credited will be fully vested and subject to settlement at the same time as
the underlying Units as provided in Section 6 above. Any dividend equivalents
accrued on Units that are forfeited in accordance with this Agreement shall also
be forfeited.




PSU Agreement (2019 Plan)        Page 3

--------------------------------------------------------------------------------



8.    Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units, and no payment of any vested Total Dividend
Equivalent Amount will be made, unless you have made arrangements acceptable to
the Company for payment of any federal, state, local or foreign withholding
taxes that may be due as a result of the delivery of the Shares and any such
payment. You hereby authorize the Company (or any Affiliate) to withhold from
the Total Dividend Equivalent Amount, payroll or other amounts payable to you
any sums required to satisfy such withholding tax obligations, and otherwise
agree to satisfy such obligations in accordance with the provisions of Section
14 of the Plan. You further authorize and consent to the Company, or its
respective agents, that all withholding tax obligations may be satisfied by
having the Company or its agent withhold a number of Shares that would otherwise
be issued to you in settlement of the Units and that have a fair market value
equal to the then-outstanding amount of such withholding tax obligations, unless
in lieu thereof, you elect at the time of conversion of the Units such other
then-permitted method or combination of methods established by the Committee in
its discretion, if any, to satisfy your withholding tax obligations.


9.    Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered (including
electronically) to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided. Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company, to the attention of its Senior Vice President, General Counsel
and Secretary, at its office at 13200 Pioneer Trail, Suite 150, Eden Prairie, MN
55347, slbogart@winnebagoind.com, and all notices or communications by the
Company to you may be given to you personally or may be mailed or, if you are
still a Service Provider, emailed to you at the address indicated in the
Company's records as your most recent mailing or email address.
10.    Additional Provisions.
(a)    No Right to Continued Service. This Agreement does not give you a right
to continued Service with the Company or any Affiliate, and the Company or any
such Affiliate may terminate your Service at any time and otherwise deal with
you without regard to the effect it may have upon you under this Agreement.


(b)    Governing Plan Document. This Agreement and the Award are subject to all
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan will govern.


(c)    Governing Law. This Agreement, the parties’ performance hereunder, and
the relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Iowa, without giving effect to the
choice of law principles thereof.


(d)    Severability. The provisions of this Agreement shall be severable and if
any provision of this Agreement is found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. You also agree that any trier of fact
may modify any invalid, overbroad or unenforceable provision of this Agreement
so that such provision, as modified, is valid and enforceable under applicable
law.


(e)    Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


PSU Agreement (2019 Plan)        Page 4

--------------------------------------------------------------------------------





(f)    Section 409A of the Code. The award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).


(g)    Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Performance Stock Unit Award by electronic means and request
your acceptance of this Agreement by electronic means. You hereby consent to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.
(h)    Forfeiture and Compensation Recovery. To the extent that this Award and
any compensation associated herewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated herewith shall
be subject to potential forfeiture or recovery by the Company or other action in
accordance with the Company’s Executive Officer Incentive Compensation Recovery
Policy, as may be amended or amended and restated from time to time, and any
other compensation recovery policy adopted by the Board or the Committee at any
time, including in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s Shares are then listed, or as otherwise required by law. This
Agreement may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.


PSU Agreement (2019 Plan)        Page 5